Dismissed and Opinion filed January 30, 2003








Dismissed and Opinion filed January 30, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00563-CR
____________
 
ALFREDO
CRUZ GAYTAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 212th District Court
Galveston
County, Texas
Trial
Court Cause No. 02CR0773
 

 
M
E M O R A N D U M   O P I N I O N
Appellant was charged by indictment with the felony offense
of evading arrest. Before trial, appellant moved for reduction of bond and on
May 15, 2002, filed an application for writ of habeas corpus for bond
reduction.  On May 23, 2002, the trial
court entered an order reducing appellant=s pre-trial appearance bond from
$100,000 to $60,000.  On May 20, 2002,
appellant filed a notice of appeal objecting to the May 23, 2002, order.




On December 4, 2002, appellant entered a plea of nolo contendere to the offense of
evading arrest and the trial court sentenced appellant on December 4, 2002, in
accordance with the plea bargain with the State, to 4 years= confinement in the Texas Department
of Criminal Justice, Institutional Division. 

On January 17, 2002, the State filed a motion to dismiss,
claiming that the appeal from the pretrial bond reduction order is now
moot.  Appellant did not file a response
to this motion.
We agree with the State that, because a judgment of
conviction has now been entered in this cause, the appeal from the order
granting pretrial bond is moot. 
Accordingly, we order the appeal dismissed. 
PER CURIAM
 
Judgment rendered
and Opinion filed January 30, 2003.
Panel consists of
Justices Edelman, Seymore, and Guzman.
Do not publish ‑
Tex. R. App. P. 47.2(b).